Title: John H. Lee to James Madison, 30 July 1829
From: Lee, John H.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Daviess Cty
                                
                                 July 30th 29
                            
                        
                        
                        At the last fall term of the [F. B] Court I obtained Judgment against Bell & Tapscotts Exr in your favor
                            I had requested Mr Crittenden to hasten on the Execution, the Marshal shortly after came to my House, we went to Owenboro
                            & so with Bell on the eve of removing to New Orleans, we went in pursuit of the Boat in which Bell had a small
                            amount of furniture; no Negroes or other valuable property the Boat was claimed by a person on Board, we left the
                            furniture in charge of the person, & went in pursuit of some Negroes Bell eluded us & succeeded after
                            night in taking water (with 4 Negroes, all he had remaining) for Orleans. Having failed to make any part of the debt out
                            of Bell, I directed the Execution against Tapscotts Estate, & discovered that the whole of Estate had been conveyed
                            by Mrs T soon after the suit was commenced, I found such a determination here to rescue the property from the payment of
                            this debt, that I conceived I should not be doing you justice without having a personal interview with the Atty employed
                            in the case: I went to Frankfort on the 1st of May & consulted with Mr Crittenden; who concured with me in
                            opinion, that the best course we could pursue would be to commence Suit in Chancery, sell the land under a Decree,
                            purchase for your benefit, & dispose of it to the best advantage—On my return home I recd yours of Apl 17,
                            consequently delayed Suit until Griffiths return to Kentucky: I saw him on the 4 Inst & soon discovered that his
                            promises were entirely delusive, most of the persons whom he designated as purchasers were present, not one of
                            whom had either money or disposition to purchase. You will be no little astonished after Mrs Griffiths friendly overtures
                            to learn that Mr G had exerted himself more than any other person in secreting the property of Ts Estate, &
                            holds a Mortgage on five of the Negroes, for I believe, a very small consideration
                        I have to day heard of the death of Benjamin Bell at the Mouth of Cumberland, On the 5 Int I wrote to Mr
                            Crittenden, & furnished him with all the information necessary to commence Suit The death of Bell may possible retard
                            the Suit a short time; I have ascertained the names of his Heirs & inclosed them to Mr C—
                        I beg you to believe Sir, that the little attention necessarily devoted to this business is productive of no
                            inconvenience to me Very respectfully, your ob Svt
                        
                            
                                John H Lee
                            
                        
                    N B Tapscott by Will directed that his wife should act as Executrix without security, the Court therefore required no
                            security, believing the Estate solvent                        
                            J H L
                            
                        